Citation Nr: 0015105	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-04 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than July 14, 1994, 
for assignment of a total disability rating based on 
individual unemployability based on service-connected 
disabilities.  

(The issues concerning whether March 1988 and June 1989 
decisions of the Board of Veterans' Appeals (Board) should be 
revised or reversed on the grounds of clear and unmistakable 
error will be addressed in a separate decision.)  


WITNESSES AT HEARING ON APPEAL

The veteran, his mother, and B. E.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from March 1973 to July 1975.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
in September 1997 that granted a total disability rating 
based on individual unemployability and assigned an effective 
date of July 14, 1994.  

In October 1998, a hearing was held at the RO before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  A 100 percent schedular rating for the veteran's service-
connected psychiatric disability was in effect on July 14, 
1994.  

2.  A total disability rating based on individual 
unemployability was granted, effective from July 14, 1994.  


CONCLUSION OF LAW

The claim for an effective date earlier than July 14, 1994, 
for a total disability rating based on individual 
unemployability due to service-connected disabilities has no 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background 

The Board notes that a 100 percent schedular rating was 
assigned for the veteran's service-connected schizophrenia by 
rating decisions in October and November 1976, effective from 
the date of the veteran's separation from service in July 
1975.  A rating decision in July 1977 reduced the rating to 
70 percent disabling, but the rating was again increased to 
100 percent by a rating decision in July 1978, effective from 
March 1978.  


A rating decision in April 1987 again reduced the rating for 
schizophrenia to 70 percent disabling, effective from August 
1987, and that reduction was upheld by the Board by a 
decision in March 1988.  A Reconsideration decision of the 
Board in June 1989 concluded that the March 1988 decision did 
not contain obvious error.  


Following an administrative review of the veteran's records, 
a rating decision in September 1997 granted a total 
disability rating based on individual unemployability due to 
service-connected disabilities, effective from July 14, 1994, 
based on findings of a VA compensation examination conducted 
on that date.  A subsequent statement by the veteran was 
accepted as his disagreement with that decision; he contended 
that the award should be retroactive to August 1987.  


The veteran testified at two personal hearings at the RO-
before a hearing officer in April 1998 and before the 
undersigned Member of the Board in October 1998.  Testimony 
regarding the severity of his disabilities since service was 
adduced at those hearings.  

However, in a decision issued concurrently with this 
decision, the Board concluded that the March 1988 and June 
1989 Board decisions were clearly and unmistakably erroneous 
and restored a 100 percent rating for the psychiatric 
disability, effective from the date of the reduction.  A 
100 percent rating for the disability had previously been in 
effect since March 1978.  


Analysis 

Because the 100 percent schedular rating for the psychiatric 
disability that was restored by the Board has remained in 
effect throughout the entire period since March 1978 (despite 
a September 1993 Board decision that denied a rating greater 
than 50 percent for the disability; see Bentley v. Derwinski, 
1 Vet. App. 28, 31 (1990)), the 100 percent rating is now 
protected and cannot be reduced.  38 C.F.R. § 3.951(b) 
(1999).  


The Board also notes that a recent Precedent Opinion by VA's 
General Counsel, VAOPGCPREC 06-99, held that a claim for a 
total disability rating based on individual unemployability 
may not be considered when a schedular 100 percent rating is 
already in effect for a service-connected disability.  The 
Board is bound by Precedent Opinions of the General Counsel.  
38 C.F.R. § 19.5 (1999).  In this case, a schedular 
100 percent rating was in effect for the veteran's service-
connected psychiatric disability on July 14, 1994.  
Therefore, an effective date earlier than that date for a 
total disability rating based on individual unemployability 
cannot be assigned.  


In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
veteran's claim for an earlier effective date for an award of 
a total disability rating based on individual unemployability 
is denied.  


ORDER

An effective date earlier than July 14, 1994, for a total 
disability rating based on individual unemployability due to 
service-connected disabilities is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

